        Case 5:20-cv-05799-LHK Document 325 Filed 10/09/20 Page 1 of 2




Census Order
Peter Singer <plsinger@la.twcbc.com>
Thu 10/8/2020 5:37 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.

To the Honorable Lucy Koh,
US District Judge, Northern District of California,

Your Honor,

I have been emplaoyed by the Department of Commerce, Census Bureau as a traveling
enumerator.
I have been principally engaged in travel to locations where the census has been unable to
complete the NRFU (Non Response Follow Up).

After nearly a month traveling to various locations within California and Nevada, including
extensions of the original time allotted for each location, I returned to Los Angeles
immediately before your order to extend the Census through the end of October.
At that time I was asked to travel to other states to continue the critical work of an accurate
and complete count of persons living in the United States. Within 12 hours of that request, I
was informed that travel had been severly limited and I would not be involved in that
continued effort.

What transpired thereafter is deeply troubling and has led me to the conclusion that the
Bureau does not intend to act in good faith to follow your order(s) to continue the count.
It is my opinion, based upon communications with colleagues and mangement in the Los
Angeles Census offices, that upper management of the Bureau is intentionally curtailing
work in order to “run out the clock” of your order.
This has been further reinforced by the continued efforts of the Executive branch to seek a
halt of the count including their appeal to the U.S. Supreme Court.
As a result, I have filed a complaint with the Inspector General of the U.S. Department of
Commerce.


Having first hand experience of the challenges in counting households that have been
reticent to comply with the requirement to answer the Census, I firmly believe that it will be
impossible to accurately count as required under the U.S. Constitution.
This will result in irreparable harm to the intent of the U.S, Census, namely, to construct
accurate data for Congressional representation and the allotment of federal funds.
That harm will be long lasting, given the 10 year mandate of the Census, and result in a mis-
representation of populations who will not be accurately counted.
       Case 5:20-cv-05799-LHK Document 325 Filed 10/09/20 Page 2 of 2


In my experience, and in alignment with known models, that will disproportionately affect
communities of color and immigrants. I have little doubt that that is the intent of the
Executive branch.

I implore you to demand proof of the Bureau’s count status and actions to comply, both in
the letter and the spirit of your order.

Respectfully,

Peter Singer
Enumerator
Census AOC 3290

(Mobile) 818-400-3077




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
